DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed June 25, 2020 has been entered.  
Claims 1-3, 6, 9, 11, 17, 19, 22-23, 26, 28-31 and 33-39 remain pending.   
Claims 28-31 and 33-39 have been withdrawn from consideration as directed to a non-elected invention as explained below. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 6, 9, 11, 17, 19, 22-23 and 26, drawn to a method for preparing a nucleic acid library, classified in part in class C40B 30/04 and C40B 20/04.
II. Claim 28, drawn to a method for nucleic acid sequencing, classified in part in class C12Q 1/6869.
III. Claims 29-31 and 33-39, drawn to a nucleic acid adaptor(s), i.e. polynucleotide(s), and a kit comprising them, classified in part in class C40B 30/00.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention II is directed to a method comprising the use of duplex DNA fragments “prepared according to” (emphasis added) the method of Invention I, and so Invention II encompasses use of equivalent duplex DNA fragments prepared by a method other than that of Invention I.  
The subcombination has separate utility such as use in a method of expressing the duplex DNA fragments produced by the method of Invention I.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the adaptor of Invention III can be used in a materially different process of ligating the product adaptor directly to another nucleic acid molecule (through the first 3’ end and/or the second 5’ end of the product adaptor) without use of a DNA polymerase enzyme as encompassed by Invention I.

Inventions III and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the adaptor cannot be used in the sequencing method of Invention II. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

By telephonic communications with Fatih Mercan (73,970) on July 15 and 18, 2022, a provisional election was made without traverse to prosecute the invention of Invention I, Claims 1-3, 6, 9, 11, 17, 19, 22-23 and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-31 and 33-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:  
there is a typographical error in the term “blead cleanup procedure” (see pg 2, line 5), which should recite --bead cleanup procedure--; and
there are multiple instances of the term “adapter” (emphasis added; see e.g. pgs 13, 15, 18 and 20-21), which create ambiguity as to whether they refer to the same subject matter as the use of “adaptor” in the pending claims.  
Appropriate explanation and/or correction is required.

Additionally, the additional instances of the term “SPRI” (see pg 20, ¶84; and pg 37, ¶148) are interpreted as abbreviations for --solid phase reversible immobilization-- in light of that indication on pages 1-2, bridging ¶. 

The use of the terms “454” (see pg 32, ¶128; pgs 32-33, ¶130-132), “SOLiD” (see pg 33, ¶131) and “Ion Torrent” (see pg 33, ¶132), each of which is a trade name or mark used in commerce, has been noted in this application.  They should be capitalized (or otherwise identified) wherever it appears and be accompanied by the generic terminology (as applicable).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following is provided as evidence of a relevant trademark registration regarding “454”:

    PNG
    media_image1.png
    565
    656
    media_image1.png
    Greyscale
.

Claim Interpretation
The recitation of “a reaction mixture” in line 3 of Claim 1 (step (a)) is interpreted as encompassing a mixture that includes necessary components for the enzymatic activities of the DNA polymerase enzyme (in step (a)(ii)), the polynucleotide kinase enzyme (in step (a)(iii)), and the ligase enzyme (in step (a)(iv)), as set forth in step (b) of the claim.  This interpretation is consistent with the instant specification (see e.g. pg 20, ¶83, and pg 36, ¶142) and knowledge of the skilled artisan.  Non-limiting examples of necessary components include dNTPs for the polymerase and NTPs for the kinase. 

Claim 1, step (a)(ii) also recites “wherein the proofreading DNA polymerase enzyme degrades 3' overhang sequences, if any, and fills in 5' overhang sequences, if any, on the DNA duplex fragments [ ] thereby producing blunt ended DNA duplex fragments comprising first and second ends, wherein each of the first and second strands of the DNA duplex comprises a 5' terminal nucleotide“ (underlining added) which is interpreted as meaning that each strand comprises “a 5’ terminal nucleotide” (without that nucleotide being an overhang in the duplex fragment).  This interpretation is consistent with the wording as presented and with the preceding feature of the polymerase enzyme “fill[ing] in 5’ overhang sequences”.  
Similar to the above, dependent Claim 3 recitation of “the double stranded region of each adaptor is blunt ended and comprises [ ] a 5' terminal nucleotide, wherein the polynucleotide kinase enzyme phosphorylates the 5' terminal nucleotide of the adaptor double stranded region” (underlining added) is interpreted as meaning that the “second nucleic acid strand” in each adaptor comprises “a 5’ terminal nucleotide” (without that nucleotide being an overhang in the double-stranded region of each adaptor).  This interpretation is consistent with the wording as presented and with the feature in step (a)(ii) of Claim 1 “wherein the proofreading DNA polymerase enzyme degrades 3' overhang sequences, if any, and fills in 5' overhang sequences, if any, [ ] on the nucleic acid adaptors”.

Claim Objections
Claim 11 is objected to because of the following informalities:  
dependent Claim 11 (line 3) recites “a modification at the first 3' ends to prevent degradation by an exonuclease enzyme” (emphasis added) where the underlined text lacks literal support in step (a)(i) of Claim 1, which only recites a single “first 3’ end”, and so creates confusion as to that limitation in Claim 11.  
Appropriate explanation and/or correction is required. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, line 3 of Claim 11 is interpreted as meaning --a modification at the first 3' end to prevent degradation by an exonuclease enzyme--.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 9, 17, 19, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (WO 2015/134552 A1; published September 11, 2015) as cited in the IDS filed August 17, 2020 and as evidenced by Enzymatics, Product Specifications L6090L Rev A, 2 sheets; downloaded August 5, 2022 and Enzymatics, Product Specifications P7090L Rev H, 2 sheets; downloaded August 5, 2022, and in view of Larson et al. (US 2018/0087105 A1; published March 29, 2018, effectively filed at least as of September 22, 2017) and Hayashi et al. (“Stimulation of intermolecular ligation with E. coli DNA ligase by high concentrations of monovalent cations in polyethylene glycol solutions.” Nucleic Acids Res. 1985 Nov 25; 13(22):7979-92; doi: 10.1093/nar/13.22.7979).  
As an initial matter, both Makarov et al. and Larson et al. are directed to the preparation of DNA libraries as a common field of endeavor.  And both Makarov et al. and Hayashi et al. are directed to the use of E. coli DNA ligase as a common field of endeavor.
Regarding Claim 1, Markarov et al. teach knowledge in the art regarding library preparation in conjunction with sequencing technologies “whereby a pair of specific adapter sequences are ligated to the ends of DNA fragments in order to enable sequencing by the instrument” (see pg 1, ¶0003) with use of “clonal amplification to make hundreds of copies of each individual DNA library molecule” (Ibid).  They further teach knowledge in the art of preparing a DNA library with “5 steps:  (1) DNA fragmentation, (2) polishing, (3) adapter ligation, (4) size selection, and (5) library amplification” (see pg 2, ¶0004), where “polishing” corresponds to steps (a)(ii) and (a)(iii) of Claim 1 as explained further below, and “adapter ligation” corresponds to step (a)(iv) of Claim 1.  Also, “library amplification” corresponds to Claim 17, while “DNA fragmentation” corresponds to Claim 22.  
A non-limiting representation of the “polishing” and “adapter ligation” steps is illustrated in Figure 2B, which is reproduced as follows:  

    PNG
    media_image2.png
    368
    292
    media_image2.png
    Greyscale

where the top portion corresponds to “DNA duplex fragments” in step (a) of Claim 1, and the “Y-adapter” corresponds to step (a)(i) of Claim 1, with the upper strand of that adapter corresponding to “a first nucleic acid strand comprising a first 5' end and a first 3' end”, and the lower strand of that adapter corresponds to “a second nucleic acid strand comprising a second 5' end and a second 3' end”, and the paired (stem region) of that adapter corresponds to “wherein each adaptor comprises a double stranded region”, and the unpaired region of the upper strand of that adapter corresponds to “a first single stranded region comprising the first 5' end”, and the unpaired region of the lower strand of that adapter corresponds to “a second single stranded region comprising the second 3' end”, all as recited in step (a)(i) of Claim 1.  It is also noted that the “Y-adapter” is depicted as phosphorylated at the 5’ end of the lower strand (i.e. “a second 5’ end” of the “second nucleic acid strand” in step (a)(i) of Claim 1) where a protein kinase activity (such as T4 polynucleotide kinase) can be used to phosphorylate that end.
Regarding “polishing” the DNA fragments, Makarov et al. teach knowledge in the art of using 
“mixtures contain T4 DNA polymerase and T4 polynucleotide kinase (PNK). The 5'-3' polymerase and the 3'-5' exonuclease activities of T4 DNA polymerase excise 3' overhangs and fill-in 3' recessed ends, which results in excision of damaged 3' bases as well as polishing (creation of blunt) DNA ends. The T4 polynucleotide kinase in the polishing mix adds a phosphate to the 5' ends of DNA fragments that can be lacking such, thus making them ligation-compatible to NGS adapters” (emphasis added; see pg 2, ¶0006), 

where T4 DNA polymerase is “a proofreading DNA polymerase enzyme” as recited in step (a)(ii) of Claim 1 (in correspondence with pg 5, ¶19 of the instant specification), and PNK corresponds to step (a)(iii) of Claim 1 and to Claim 3.    
Additionally regarding the creation of blunt DNA ends in the DNA fragments as described above, it is noted that the above depiction of Figure 2B does not depict blunt ends in the DNA fragments.  Instead, the depiction includes “adenylation” to produce a single 3’ A-overhang at the end of the DNA fragment and a single 3’ T-overhang in the “Y-adapter” for ligation, where the use of T4 DNA polymerase with its 3'-5' exonuclease activity to produce blunt ends would not include “adenylation”.  Additionally, that T4 DNA polymerase (via its 3'-5' exonuclease activity) would also remove a single 3’ T-overhang from the “Y-adapter” to allow for blunt end ligation between the DNA fragments and Y-adapter as would be understood by the skilled artisan.  
Further regarding step (a)(iv) of Claim 1 and also step (b) thereof, Markarov et al. teach an embodiment containing both a proofreading DNA polymerase and a DNA ligase in a DNA synthesis reaction (by nick translation; see pg 33, ¶0136).  Specifically, the reaction conditions “include those where (i) both a polymerase with endogenous 5' exonuclease activity and a ligase are active; (ii) a strand displacement polymerase and flap endonuclease polymerase and ligase are active; [or] (iii) a flap endonuclease and a ligase are active” (underlining added; see pg 34, ¶0137).  Specifically, they teach a reaction demonstrating “that a DNA polymerase I, [ ] can also participate in the nick translation coupled adapter ligation method” (see pg 59, ¶0244, and Example 8), where the reaction was “assembled in a total volume of 30 μl, comprising a final concentration of 1x E. coli DNA ligase Buffer, 30 pmoles of FAM oligonucleotide substrate, 45 pmoles of 5' adapter oligonucleotide for nick-translation and 45 pmoles of oligonucleotide template, 200μΜ of each 4 dNTPs, 10 units of E. coli ligase and [ ] 5 units of DNA polymerase I or 1 unit of DNA polymerase I. Reactions were incubated at 40°C, 18°C, 16°C or 14°C for 30 minutes” (underlining added; see pg 60, ¶0247; see also pgs 60-61, ¶¶0249 and 0251 regarding DNA polymerase I mediated generation of a “5’ phosphorylated nucleotide which was the perfect substrate for E. coli ligase”).  It is noted that DNA polymerase I is also a “proofreading DNA polymerase” of Claim 1 in light of the instant specification (see pg 5, ¶19).  And Markarov et al.’s “1x E. coli DNA ligase Buffer” is described (on pg 50, ¶0245) as that of “Enzymatics, cat# B6090)”, and is 30mM Tris-HCl, 4mM MgCl2 , 1mM DTT, 26µM NAD, 0.05mg/mL BSA pH 8.0 @ 25⁰C (see 2nd sheet of Enzymatics, Product Specifications L6090L Rev A, 2 sheets; downloaded August 5, 2022).  
Additionally regarding step (b) of Claim 1, and also step (a)(iii) thereof, Markarov et al. teach another embodiment containing both a proofreading DNA polymerase and a T4 Polynucleotide Kinase to prepare sheared DNA for blunt ligation of adapters ((i.e. a blunting reaction; see pg 61, ¶0136 and Example 9).  Specifically, 100ng or 500ng of the size-selected DNA was subjected to the activity of polishing enzymes. The reactions were assembled in a total volume of 30μl, comprising a final concentration of 1x Blue buffer, 100μΜ of each dNTP, 3 units T4 DNA Polymerase, 5 units DNA Polymerase I, Large (Klenow) Fragment, 1mM ATP, 10 units of T4 Polynucleotide Kinase. The reactions were incubated at 30°C, for 20 minutes” (underlining added; see pg 62, ¶0257).  It is noted that each of T4 DNA Polymerase and DNA polymerase I, Large (Klenow) Fragment, is a “proofreading DNA polymerase” of Claim 1 in light of the instant specification (see pg 5, ¶19).  And Markarov et al.’s “1x Blue Buffer” is described (on pg 61, ¶0254) as that of “Enzymatics, cat# B0110)”, and is 50 mM NaCl 10 mM Tris-HCl 10 mM MgCl2 1 mM DTT pH 7.9 @ 25°C (see 1st sheet, left col., lower half, of Enzymatics, Product Specifications P7090L Rev H, 2 sheets; downloaded August 5, 2022).  It is noted that T4 Polynucleotide Kinase activity can phosphorylate the 5’ end of a “Y-adapter” in Markarov et al.’s Figure 2B as described above.  
Despite the teachings in the preceding two paragraphs regarding reaction conditions with combinations of a proofreading polymerase and a ligase, and of that polymerase with a T4 polynucleotide kinase (PNK), Markarov et al. do not teach combined reaction condition where all three of a polymerase with endogenous 5' exonuclease activity, a ligase, and T4 polynucleotide kinase (PNK), are all active in a single reaction mixture as recited in steps (b) and (a) of Claim 1.  
Regarding Claim 6, Markarov et al. teach ligation of a double-stranded adapter to ends of double-stranded DNA using option “v)  “by having the 5' adapter with a 3' blocking group pre-annealed to the 5' region of oligonucleotide 1 of the 3' adapter (instead of oligonucleotide 2)” (see pg 32, lines 1-3), where their “5’ adapter” is “a first nucleic acid strand” of Claim 1 and their “3’ adapter” is “a second nucleic acid strand” of Claim 1.  They further teach that “[i]n option v, the 5' adapter has a blocking group at the 3' end and it is pre-annealed the 3' adapter instead of oligonucleotide 2. After ligation of the 3' adapter, the blocking group at the 3' end of the 5' adapter is removed enzymatically to allow its extension by a DNA polymerase” (see pg 33, ¶0132, and part V of Fig. 8, 2nd sheet).
Regarding Claim 19, Markarov et al. teach their DNA fragments (i.e. substrate) as being “naturally occurring” and “genomic DNA” where “the genomic DNA is eukaryotic or prokaryotic” (see pg 6, ¶0019), which corresponds to “fragmented portions of genomic DNA” in Claim 19.  
And further regarding Claim 22, Markarov et al. teach fragmenting that DNA “by a process selected from the group consisting of shearing, cleaving with an endonuclease, sonication, heating, irradiation using an alpha, beta, or gamma source, chemical cleavage in the presence of metal ions, radical cleavage, and a combination thereof” (Ibid).  
As noted above, Markarov et al. do not teach combined reaction condition where all three of a polymerase with endogenous 5' exonuclease activity, a ligase, and T4 polynucleotide kinase (PNK), are all active in a single reaction mixture as recited in steps (b) and (a) of Claim 1.  They also do not teach “the second 3' end comprises a modification to prevent extension with a DNA polymerase enzyme” as recited in step (a)(i) of Claim 1.  
They also do not teach the limitations of Claim 26.
Larson et al. teach a method comprising ligating sequencing Y-adapters to dsDNA fragments (see e.g. Fig. 3, step 315, and Fig. 4A, step 315 and Y-shaped adapters 255 as well as dsDNA molecule 415).  Specifically, they teach that “[a]t step 315, Y-shaped sequencing adapters 255 are ligated onto dsDNA molecules 415 and 420. In one embodiment, the single-strand 3′ and 5′ arms of the Y-adapter can be blocked.” (see e.g. pg 8, ¶0068, pg 2, ¶0013, pg 6, ¶0049, and pg 7, ¶0064, where Larson taught phosphorylation, which is a modification that blocks DNA polymerase extension and prevents degradation by some 3’ exonucleases), where the single-stranded 3’ arm of their Y-adapter corresponds to “the second 3’ end comprises a modification to prevent extension with a DNA polymerase and degradation by an exonuclease” in step (a)(i) of Claim 1.  Also, the 5’ arms of Larson et al.’s Y-adapters correspond to “the first 5’ ends of the adaptors” in Claim 9.  
Thus regarding Claims 1, 3, 6, 9, 17, 19 and 22, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Markarov et al. to 
(A) use a Y-adapter with blocked 3’ and 5’ single-stranded arms as taught by of Larson et al., and 
(B) to combine Markarov et al.’s embodiment containing both a proofreading DNA polymerase and a DNA ligase, and embodiment containing both a proofreading DNA polymerase and a T4 Polynucleotide Kinase (PNK), to be a single reaction containing a proofreading DNA polymerase enzyme, PNK enzyme and ligase enzyme, and 
(C) start with genomic DNA that is fragmented as taught by Markarov et al, 
all with the reasonable expectation of successfully improving the method by (A) preventing polymerase mediated (through a 3’->5’ exonuclease activity) degradation of adapters, (B) reducing the cost, time and labor needed to perform Markov et al.’s “polishing” and “adapter ligation” steps, and (C) expanding the usefulness of the method to genomic DNAs as the source of DNA fragment substrates, all without surprising or unexpected results.  Additional motivation for a combination of DNA ligase and PNK activities is provided by the ability to rely upon the kinase activity of the PNK to phosphorylate.  
In the interest of clarity, the combination of Markov et al.’s two reactions would be by modification of their 1X E.coli DNA Ligase Reaction Buffer (i.e. 30mM Tris-HCl, 4mM MgCl2, 1mM DTT, 26µM NAD, 0.05mg/mL BSA pH 8.0 @ 25⁰C used for the combination of DNA polymerase and DNA ligase) to include final concentrations of 50 mM NaCl and 1mM ATP, as well as an increase of the MgCl2 (cofactor) concentration from 4 to 10mM, (where each increase is to correspond to the concentrations in the 1x Blue Buffer used for the combination of DNA polymerase and PNK) as evidenced by Hayashi et al., who teach that E. coli DNA ligase has ligase activity in 100-200 mM NaCl (see e.g. abstract).  In light of Hayahi et al.’s teachings, the ordinary artisan would reasonably expect that 50 mM NaCl in the reaction conditions would not prevent E. coli ligase activity as utilized by Markarov et al.  
Additionally, and while that ordinary artisan would also reasonably expect the difference in pH of 8.0 and 7.9 between the two reactions taught by Markarov et al. to be non-critical, it would also have been obvious to optimize the pH within those prior-art conditions of 7.9 to 8.0 through routine experimentation to avoid unacceptable loss of ligase activity due to pH being lower than 8.0 and unacceptable loss of PNK activity due to pH higher than 7.9.  This same optimization may also be applied to the MgCl2 (cofactor) concentration from 4 to 10mM if necessary.  And last, there is no evidence of record that the presence of 1mM ATP (as a reagent for the PNK activity) would interfere with ligase activity.  
And regarding Claim 26, Makarov et al. teach NGS sequencing adapters that comprise “unique sample indexing sequences” (see pg 1, ¶0003), and Larson et al. teach use of sequencing Y-adapters where a “first sequencing Y-adapter comprises a first unique sequence tag, and [a] second sequencing Y-adapter comprises a second unique sequence tag” and “one or more of the unique sequence tags comprises a molecular barcode sequence, a unique molecular identifier (UMI), an index sequence, a universal primer region, or any combination thereof” (see pg 2, ¶0012).  
Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Markarov et al., Larson et al. and Hayashi et al. (as explained above) to include a sample indexing sequence in the Y-adapter with blocked 3’ and 5’ single-stranded arms with the reasonable expectation of successfully improving the method to have means to identify and track a library produced by their method relative to another library, such as for use in next generation sequencing where libraries are pooled/combined for sequencing, without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from compatible methods to yield predictable results; and simple substitution of one known element (Y-adapters of Larson et al.) for another (adapters of Makarov et al.) to obtain predictable results; and simple use of a known technique (combination of two enzymatic activities as taught by Markarov et al.) to improve a similar method in the same way (i.e. combine the two enzymatic activities with a third enzyme).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. as evidenced by Enzymatics and Enzymatics, Larson et al. and Hayashi et al. as applied to Claims 1, 3, 6, 9, 17, 19, 22 and 26 above, and further in view of Schroeder (US 9,745,614 B2; published August 29, 2017, effectively filed at least as of February 27, 2015). 
As an initial matter, Makarov et al., Larson et al. and Schroeder are directed to DNA library preparation as a common field of endeavor.  
The teachings of Makarov et al., Larson et al. and Hayashi et al. have been described above.  In addition to those teachings, Makarov et al. teach a method with use of nick translation where a duplex adapter is ligated to one strand at an end of a duplex DNA fragment (see e.g. Fig. 4) where the upper (5’ to 3’) strand of the adapter comprises dideoxynucleotides at its 3’ end which leaves a “nick” with respect to the DNA fragment after ligation of the lower strand to the DNA fragment.  Markarov et al.’s upper strand corresponds to “a first nucleic acid strand” of an adaptor in step (a)(i) of Claim 1 and so to line 3 of Claim 11.   
Makarov et al., Larson et al. and Hayashi et al. do not teach use of an adapter with a 5’ overhang on the end to be ligated to DNA fragments of interest as encompassed by Claim 2, and as recited in line 5 of Claim 11.  
Regarding line 4 of Claim 11 (which limitation is also in instant Claim 9), the teachings of Markarov et al. and Larson et al. as explained above are re-emphasized.
Regarding lines 6-10 of Claim 11 (which limitations are also in instant Claim 1), the applicable teachings of Markarov et al. as explained above are re-emphasized.
Regarding Claim 2 and line 5 of Claim 11, Schroeder teaches generation of nucleic acid library members for representation bisulfite sequencing (RRBS) by digestion with MspI, to produce duplex ends with a 5’-CG overhang followed by ligation to adaptors (see e.g. Fig. 1).  Schroeder further teaches the use of duplex adaptors (including partial duplex adaptors) wherein one strand with a 5’ overhang that “comprises two bases.  In some cases the two bases are 3’-GC-5’” (see col. 3, lines 38-49, esp. lines 47-49).  
Additionally regarding line 3 of Claim 11, and analogous to the teachings of Markarov et al., Schroeder teaches that their adaptors include those where “the 3′ and/or 5′ ends of the non-ligation strand comprise a blocking group or moiety and are enzymatically unreactive. The blocking group or moiety can be a dideoxynucleotide (ddCMP, ddAMP, ddTMP, or ddGMP), [and] various modified nucleotides (e.g. phosphorothioate-modified nucleotides)” (underlining added; see col. 21, line 59, to col. 22, line 8, esp. lines 3-8).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Markarov et al., Larson et al. and Hayashi et al. (as explained above) to (A) use a Y-adapter with blocked 3’ and 5’ single-stranded arms (as taught by of Larson et al.) that also has the two base (3’-GC-5’) 5’ overhang as taught by Schroeder, and (B) with a phosphorothioate-modified nucleotide at the 3’ end as taught by Markarov et al. and Schroeder, with the reasonable expectation of successfully using the same adaptor in the method as in Schroeder et al.’s method of RRBS (i.e. reduce the need for different primers) without surprising or unexpected results.  Additional motivation is provided by the ability to expand the method Markarov et al., Larson et al. and Hayashi et al. (as explained above) to produce libraries for use with RRBS.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from compatible methods to yield predictable results; and simple substitution of one known element (adaptor modifications of Schroeder et al.) for another (modifications of Makarov et al. and Larson et al.) to obtain predictable results; and simple use of a known technique (5’ overhangs and blocked 3’ ends) to improve a similar method in the same way.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. as evidenced by Enzymatics and Enzymatics, Larson et al. and Hayashi et al. as applied to Claims 1, 3, 6, 9, 17, 19, 22 and 26 above, and further in view of Kamberov et al. (US 2013/0085083 A1, published April 4, 2013). 
As an initial matter, Makarov et al., Larson et al. and Kamberov et al. are directed to DNA library preparation as a common field of endeavor.  
The teachings of Makarov et al., Larson et al. and Hayashi et al. have been described above.  The teachings of Makarov et al. regarding genomic DNA as the substrate for DNA fragments to be adapted are re-emphasized. 
Makarov et al., Larson et al. and Hayashi et al. do not teach a step of amplifying DNA fragments prior to combining them with DNA adapters as encompassed by Claim 23.  
Kamberov et al. teach use of whole genome amplification (WGA) to produce libraries as “a means to recover precious or rare samples in a amplifiable form that can function both as substrate for cloning approaches [and non-redundant DNA sequencing] and through conversion to C-tagged format a directed sequencing template for gap filling and primer walking” (see e.g. Fig. 50, pg 13, ¶¶0103 and 0105, and pg 17, ¶0166) and that “[p]rimer-extension preamplification (PEP) is a method that uses totally degenerate primers to achieve universal amplification of the genome” (see pg 3, ¶0022).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Markarov et al., Larson et al. and Hayashi et al. (as explained above) to preamplify limited starting DNA material of precious or rare samples as taught by Kamerov et al. to produce amplified DNA fragments for use in the method of adding adapters (of Markarov et al., Larson et al. and Hayashi et al.) with the reasonable expectation of successfully expanding the use of the method to cases of rare or precious samples without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements from compatible methods to yield predictable results; and simple use of a known technique (preamplification of rare DNA material) to improve a similar method in the same way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zheng et al. (“Titration-free 454 sequencing using Y adapters” Nature Protocols, (2011) Vol. 6, No. 9, pgs 1367-1376) teach library construction with Y-adapters like those of Larson et al. (see e.g. pg 1368, Fig. 1, “Y library”) where the adapters include MGB (minor groove binder) probe sequence and barcode sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637